                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

JAMES ANTHONY WILKINS,                    )
                                          )
                       Movant,            )
                                          )
       vs.                                )      Case No. 1:17CV00093 SNLJ
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                       Respondent.        )

                            MEMORANDUM AND ORDER

       This matter is before the Court on a motion under 28 U.S.C. § 2255 to vacate, set

aside or correct sentence by James Anthony Wilkins, a person in federal custody. On

March 29, 2016, Wilkins pled guilty to the offense of Felon in Possession of a Firearm

and, on June 16, 2016, this Court sentenced Wilkins to the Bureau of Prisons for a term

of 57 months, a sentence within the sentencing guideline range. The Government has

now conceded that the plea and sentence should be vacated and that the case should

proceed anew. Specifically, the Government agrees that defendant was not apprised of

all the possible consequences of the plea agreement and sentence in that he was

eventually acquitted of a pending assault charge in Mississippi that was used to enhance

his sentencing guideline levels in this case. As a result, the plea was not knowingly and

voluntarily entered.

       Accordingly, the plea and sentence are vacated, and defendant shall be remanded

to the custody of U. S. Marshal’s Services for further proceedings before this Court.
SO ORDERED this 2nd day of November, 2018.



                             _____________________________________
                             STEPHEN N. LIMBAUGH, JR.
                             UNITED STATES DISTRICT JUDGE




                               2
